           Case:3:18-cv-07818-JD
          Case    20-55325, 02/09/2021, ID: 11998296,
                                   Document           DktEntry:
                                              162-1 Filed       30, Page
                                                          02/11/21   Page11ofof22




                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           FEB 9 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
PARTO KAVOOSIAN; et al.,                           No.    20-55325

                  Plaintiffs-Appellants,           D.C. No.
                                                   8:19-cv-01417-JVS-DFM
 v.                                                Central District of California,
                                                   Santa Ana
ANTONY J. BLINKEN,* in his official
capacity as Secretary of State; et al.,            ORDER

                  Defendants-Appellees.

The panel directs the Clerk of Court to enter the following order:

      Plaintiffs-Appellants, a group of United States citizens and lawful permanent

residents and their Iranian national visa applicant relatives, appeal the district

court’s dismissal of their complaint for failure to state a claim on which relief can

be granted. Fed. R. Civ. P. 12(b)(6). Because this case is moot, we dismiss the

appeal.

      Article III of the Constitution requires a case to present an actual

controversy which is “extant at all stages of review, not merely at the time the

complaint is filed.” Hamamoto v. Ige, 881 F.3d 719, 722 (9th Cir. 2018) (citation



      *
             Antony J. Blinken is substituted for his predecessor, Michael R.
Pompeo, as Secretary of State. Alejandro N. Mayorkas is substituted for his
predecessor, Kevin K. McAleenan, as Secretary of the Department of Homeland
Security. See Fed. R. App. P. 43(c)(2).
        Case:3:18-cv-07818-JD
       Case    20-55325, 02/09/2021, ID: 11998296,
                                Document           DktEntry:
                                           162-1 Filed       30, Page
                                                       02/11/21   Page22ofof22




omitted). “An appeal is moot if there exists no present controversy as to which

effective relief can be granted.” W. Coast Seafood Processors Ass’n v. Nat. Res.

Def. Council, Inc., 643 F.3d 701, 704 (9th Cir. 2011) (internal quotation marks and

citation omitted).

      Plaintiffs-Appellants’ operative complaint seeks declaratory and injunctive

relief regarding the enforcement of Presidential Proclamation 9645 (“PP 9645”),

which created “enhanced vetting” and waiver procedures for visa applicants from

certain countries, including Iran. Proclamation No. 9645, 82 Fed. Reg. 45161

(Sept. 24, 2017). PP 9645 has since been revoked. Proclamation No. 10141, 86

Fed. Reg. 7005 (Jan. 20, 2021). Accordingly, Plaintiffs-Appellants’ appeal

presents no active controversy as to which this court could grant relief. Plaintiffs-

Appellants’ argument that this case is capable of repetition yet evades review is

conclusory, as they provide no evidence of a “reasonable expectation” that they

will confront this controversy again. See W. Coast Seafood, 643 F.3d at 704.

Indeed, the Proclamation which rescinded PP 9645 now directs visa processing to

resume in a manner similar to that which Plaintiffs-Appellants seek in their

operative complaint. 86 Fed. Reg. 7005.

      DISMISSED. Each party to bear its own costs.




                                          2
